Citation Nr: 1003053	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-06 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder, to include as secondary to service-connected 
residuals of aseptic meningitis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative changes of the left knee, to include as 
secondary to service-connected residuals of aseptic 
meningitis.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right leg disorder as secondary to service-connected 
residuals of aseptic meningitis.

4.  Entitlement to service connection for degenerative 
changes of the right knee, to include as secondary to 
service-connected residuals of aseptic meningitis.

5.  Entitlement to service connection for neck pain, to 
include as secondary to service-connected residuals of 
aseptic meningitis.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of aseptic meningitis 
manifested by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty November 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in April 2009.  The record was 
kept open for 30 days to allow the Veteran to submit 
additional evidence after the hearing.

The Veteran submitted a compact disc (CD) that contained a 
copy of an x-ray of his right knee after the hearing.  He 
later submitted additional evidence that was received at the 
Board in May 2009.  The Veteran did not submit a waiver of 
consideration of the evidence by the agency of original 
jurisdiction.  

The x-ray evidence for the right knee cannot be addressed by 
the Board in the first instance as it is an actual x-ray with 
no accompanying report/interpretation from a radiologist or 
other medical professional.  The other evidence submitted by 
the Veteran is duplicative of evidence already of record.  
Accordingly, the radiologist's report can be obtained and 
associated with the claims folder on remand or, if such a 
report is not available, the x-ray can be read and a report 
prepared.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a right 
leg disorder, to include as secondary to service-connected 
residuals of aseptic meningitis, and claims of service 
connection for a back disorder, degenerative changes of the 
left knee, degenerative changes of the right knee, and neck 
pain, to include as secondary to service-connected residuals 
of aseptic meningitis, are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The Veteran was initially denied service connection for a 
back disorder, on a direct and secondary basis, in March 
1988.  He did not appeal and the decision became final.

2.  The most recent final denial of service connection for a 
back disorder, on any basis, was by way of a Board decision 
dated in May 2001.  

3.  Evidence received since the Board's decision of May 2001 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disorder and it 
raises a reasonable possibility of substantiating the 
underlying claim.

4.  The Veteran was originally denied entitlement to service 
connection for a left knee and left leg disorder by way of a 
Board decision dated in December 1999.  He did not appeal and 
the decision became final.  

5.  The most recent final denial of service connection for 
degenerative changes of the left knee was by way of a rating 
decision dated in May 2003.  The Veteran did not appeal and 
the decision became final.

6.  Evidence received since the rating decision of May 2003 
is new and material as it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for degenerative changes of the left knee and it raises a 
reasonable possibility of substantiating the underlying 
claim.

7.  The Veteran's residuals of aseptic meningitis are 
manifested by headaches that are no worse than characteristic 
prostrating attacks averaging once or twice a month; they are 
not exhibited by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  A May 2001 Board decision denying service connection for 
a back disorder is final.  38 U.S.C.A § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disorder has been received.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A May 2003 rating decision denying service connection 
for degenerative changes of the left knee, to include as 
secondary to residuals of service-connected aseptic 
meningitis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.300, 20.302, 20.1103 (2002).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
degenerative changes of the left knee has been received.  
38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for a rating of 30 percent for residuals of 
aseptic meningitis, manifested by headaches, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.142a, Diagnostic Codes 8019, 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) competent 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

I.  New and Material Evidence for
Service Connection for a Back Disorder

The Veteran served on active duty from November 1964 to May 
1969.  A review of his service treatment records (STRs) show 
that he was hospitalized for several weeks for treatment of 
aseptic meningitis beginning in April 1969.  He was noted to 
have developed joint pains in his ankles, knees, and wrists, 
followed by headache and vomiting on the day prior to his 
admission.  He was also noted to have nuchal rigidity.  
Nuchal is defined as relating to the nucha and nucha is 
defined as relating to the back of the neck.  STEDMAN'S 
MEDICAL DICTIONARY 1223 (26th Ed., 1995).  Over several days 
his headaches improved and the nuchal rigidity disappeared.  
The discharge summary noted that there were no neurological 
findings.  He was provided medication for his headaches on 
discharge from the hospital.

A review of the other STRs does not reflect evidence of any 
type of back injury or complaints of back pain during the 
Veteran's service.  

The Veteran was granted service connection for residuals of 
aseptic meningitis, manifested by headaches, in August 1971.  
He was given a 10 percent disability rating that has remained 
in effect until the present.  

The Veteran initially sought service connection for a back 
disorder in November 1987.  He stated that he experienced a 
severe pain in his lower back and both legs.  His claim was 
denied, on a direct basis and as secondary to his service-
connected aseptic meningitis in March 1988.  He did not 
appeal the denial.

The Veteran again sought service connection for problems with 
his back in April 1995.  He believed his back problems were 
due to his aseptic meningitis.  His claim was denied on that 
basis in August 1995.  The Veteran appealed the denial.

The Board found new and material evidence to reopen his claim 
and remanded it for development in December 1999.  Medical 
opinions were received that found no link between the 
Veteran's claimed back disorder and his aseptic meningitis.  
The Board denied his claim for secondary service connection 
in May 2001.  There is evidence of record that the Veteran 
sought to appeal the decision to the Court; however, his 
appeal was dismissed as untimely.  

The May 2001 Board decision is final and is the last final 
denial on any basis.  See 38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. §§ 20.1100 (2001).  As a result, entitlement to 
service connection for a back disorder, to include on a 
direct or secondary basis, may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last final denial.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the Board decision of May 
2001 consisted of the Veteran's STRs, a medical affidavit 
from a Dr. Meadows from August 1971, medical examination 
report from the West Virginia Department of Welfare, dated in 
August 1971, VA examination reports dated in May 1971, 
January 1988, January 2000, and February 2000, transcripts of 
hearings held in March 1997, and August 1999, VA treatment 
records for the period from November 1987 to April 2000 and 
statements from the Veteran.  

The Veteran was afforded a VA examination in May 1971.  He 
was identified as having headaches as a residual of his 
meningitis in service.  He was also noted to complain of back 
pain.  By his history the back pain began approximately four 
months after service.  It was described as once in awhile 
from that time but had become constant in the past four 
months.  X-rays of the lumbar spine were negative and no 
functional limitation of the spine was found on examination.

The affidavit from Dr. Meadows reported the Veteran with back 
pain that he assessed as chronic lumbosacral strain or 
arthritis.  The medical assessment from the West Virginia 
Department of Welfare noted that the Veteran complained of 
chronic low back pain.  The January 1988 VA examination 
provided assessments of chronic low back pain syndrome with 
some evidence of a mild degree of radiculopathy on the right, 
primarily L5.  X-rays of the lumbar spine were negative.  

The Veteran's claim was denied in March 1988 as his STRs did 
not demonstrate any evidence of a back disorder in service 
and there was no evidence to establish a back disorder as 
secondary to his service-connected aseptic meningitis.  The 
Board reopened his claim for service connection in December 
1999 on the basis of an outpatient entry from a VA physician 
who said that the Veteran had chronic low back pain since an 
episode of spinal meningitis in 1969.  In his opinion, as a 
general internist, back pain with onset after spinal 
meningitis could have been caused or contributed to by the 
meningitis.  He added that attribution of specific causation 
of back pain from a MRI (magnetic resonance imaging) scan 
could be difficult.

The Board denied the claim in May 2001.  The basis for the 
denial were two opinions from VA examinations done in January 
and February 2000, respectively.  The January 2000 
examination was a neurology examination.  The examiner 
provided a diagnosis of lumbar spondylosis.  He opined that 
the Veteran's current problems were more likely secondary to 
degenerative changes of his spine.  He said it was unlikely 
that the Veteran's symptoms were secondary to the meningitis 
in service.  The February 2000 orthopedic examiner referred 
to x-ray studies and a July 1999 MRI report as not indicative 
of significant degenerative changes in the lumbar spine.  He 
said there was no clumping of nerves that would be suggestive 
of arachnoiditis.  The examiner concluded that there was no 
radiographic or objective evidence to support the Veteran's 
complaints of back pain.  He added that there was no relation 
between the Veteran's aseptic meningitis and his low back 
pain.  

The Veteran sought to reopen his claim for service connection 
for a back disorder in July 2005.  The evidence added to the 
record since the Board decision of May 2001 includes VA 
examination reports dated in May 2006, Social Security 
Administration (SSA) records, received in November 2007, that 
include VA records dated from November 1981 to September 
1999, VA treatment records for the period from February 2002 
to June 2008, transcript of a Central Office hearing in April 
2009, and statements from the Veteran.  

The Board notes that the Veteran's claim was denied in 
September 2005 and he did not disagree with that decision.  
However, as will be shown, new and material evidence under 
38 C.F.R. § 3.156(b) was received by the RO within the one 
year period following the decision.  In this case a VA 
outpatient record dated in April 2005 was received in April 
2006.  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. 
Cir. 2005) (The definition of the phrase "new and material" 
contained in § 3.156(a) applies to § 3.156(b)).  Thus, even 
though his notice of disagreement was with a later decision, 
the Veteran's claim is on appeal from his submission of July 
2005.

Most of the evidence is new to the record.  The SSA records 
did include duplicate VA records but also included other VA 
records that were not previously associated with the claims 
folder.  The VA records included an outpatient entry from the 
Veteran's primary care physician that related to the issuance 
of a disabled parking sticker in September 1996.  The sticker 
was needed due to the Veteran's limited mobility.  The 
physician said that, although no structural abnormality had 
been found, due to the Veteran's chronic pain that neurology 
was unsure of, he was given the sticker.  

The SSA records show that the Veteran was not found to be 
disabled as per that agency's definition in November 1999.  
However, the records related that his primary diagnosis was a 
disorder of the muscle, ligament, or fascia without 
describing the location.  Secondary diagnoses were back pain 
and obesity.  The primary evidence relied on by SSA were the 
VA records provided to them for 1981 to 1999.  

The VA treatment records associated with the claims folder, 
independent of the SSA records, include three separate, and 
relevant pain consult notes.  The first from April 5, 2005, 
noted an assessment of chronic back pain with significant 
degenerative joint disease (DJD) and polyradiculitis from a 
history of spinal meningitis.  A second note, from June 6, 
2007, provided an assessment of low back pain consistent with 
arachnoiditis, polyradiculitis consistent with history of 
spinal meningitis.  The third note, from September 26, 2007, 
said that the Veteran had chronic back pain due to 
polyradiculitis and DJD.  

A VA examination from May 2006 provided diagnoses of lumbar 
degenerative disc disease (DDD) and grade 1 
spondylolisthesis.  The examiner said that the Veteran's low 
back pain was due to degenerative findings as listed and that 
it was less likely than not related to meningitis.  No 
rationale was provided for the opinion.

The second May 2006 VA examination was unrelated to the back 
issue.

The Board finds that the three pain clinic notes are new and 
material evidence.  They are new to the record and relate to 
a previously unestablished fact - a current disorder that can 
be linked to the Veteran's service-connected aseptic 
meningitis.  The Board is aware of the contrasting opinion 
from the May 2006 VA examination.  However, the Board cannot 
weigh the evidence at this stage.  

Further, in light of the Veteran's early complaints of low 
back pain, complaints that have been present since 1971, and 
the inability of the Veteran's healthcare providers to 
specifically identify the cause of his low back pain, the 
recent evidence, combined with the other evidence of record 
does raise a reasonable possibility of substantiating his 
claim for service connection.  Accordingly, the Veteran's 
claim for entitlement to service connection for a back 
disorder, to include as secondary to service-connected 
residuals of aseptic meningitis, is reopened.

II.  New and Material Evidence for
Service Connection for Degenerative Changes of the Left Knee

The Veteran is also seeking entitlement to service connection 
for degenerative changes of the left knee, to include as 
secondary to his service-connected aseptic meningitis.  He 
was denied service connection for degenerative changes of the 
left knee and a left leg disorder by way of a rating decision 
dated in August 1995.  It was noted that x-rays from April 
1995 showed no evidence of an arthritic condition.  The 
Veteran appealed the denial of service connection.  The Board 
denied his claim as not well grounded in December 1999.  The 
Board found that there was no evidence of record to establish 
a nexus between any claimed left knee or left leg disorder 
and the Veteran's service-connected aseptic meningitis.  The 
Board decision did not identify any specific left knee or 
left leg condition.

There was evidence of record of degenerative changes of the 
left knee based on the results of a whole body bone scan done 
in February 1996.  

The Veteran sought to reopen his claim in February 2003.  The 
RO denied his claim in May 2003.  He did not appeal and that 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.300, 20.302, 20.1103 (2002).  As a result, 
service connection for degenerative changes of the left knee, 
to include as secondary to service-connected aseptic 
meningitis, may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the May 2003 rating 
decision consisted of the Veteran's STRs, the medical 
affidavit from a Dr. Meadows from August 1971, medical 
examination report from the West Virginia Department of 
Welfare, dated in August 1971, VA examination reports dated 
in May 1971, January 1988, January 2000, and February 2000, 
transcripts of hearings held in March 1997, and August 1999, 
VA treatment records for the period from November 1987 to 
March 2003 and statements from the Veteran.  

At the time of the rating decision in May 2003, the RO denied 
the claim on the basis that there was no evidence to link any 
claimed knee disorder to the Veteran's service or to his 
service-connected aseptic meningitis.  There was evidence of 
DJD in the knee by way of the 1996 bone scan.  VA records 
from September 1999 reported that the Veteran was to have 
arthroscopic surgery and meniscal debridement.  The Veteran 
gave a history of a fall on his left knee in service and 
reported chronic problems since then.  This statement was not 
discussed by the RO.  The actual records of the surgery were 
not obtained.  

The Veteran sought to reopen his claim in June 2006.  At that 
time he contended his left knee disability was secondary to 
his aseptic meningitis.  His claim was denied in January 
2007.  The evidence added to the record since May 2003 
consists of VA examination reports dated in May 2006, SSA 
records received in November 2007, VA treatment records for 
the period from February 2005 to June 2008, transcript of a 
Central Office hearing in April 2009, and statements from the 
Veteran.

The evidence is new to the record.  The 2006 examination 
reports are not relevant to issue as no evidence pertinent to 
the Veteran's left knee or left leg was obtained.  The 
current VA records show treatment for ongoing complaints of 
pain in his left knee and that he received injections to 
treat his DJD.  The SSA records contain VA records pertinent 
to the claim that were not previously of record.  In 
particular there is a MRI report of March 1998 that showed 
advanced degenerative changes of the medial and lateral 
menisci with no definite evidence of a tear.  

The Veteran presented statements and testimony that provided 
details on his claimed injury to his left knee in service.  
He said that he was riding in a vehicle while stationed in 
Korea.  He said he was forced to jump from the vehicle and 
landed on his knees.  There was no medical facility nearby 
but he was treated by medics for contusions and lacerations 
to his knees and elbow.  He said he later required surgery 
for residuals of his injuries.  He did not provide a date for 
his injury.

The Veteran's DD 214, for his period of service from November 
1964 to December 1966, shows that he had over a year of 
foreign service.  It is not clear if this represents service 
in Korea.  His second DD 214 clearly reflects his service in 
Vietnam.  Further, his STRs for his first period of service 
appear to be missing.  These records might corroborate his 
statement of injury in service.  

The Board must presume the truthfulness of the Veteran's 
statements as to the incurrence and circumstances of his knee 
injury in service.  Moreover, as directed by the decisions in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007), Charles 
v. Principi, 16 Vet. App. 370, 374 (2002), and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Veteran is competent 
to say he has problems with his left knee due to an injury in 
service and that he has had the problem since service.  
Moreover, the absence of a contemporaneous STR entry is not 
dispositive as to whether such an injury occurred in service.  
See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).

In light of the evidence provided by the Veteran as to the 
specifics of his injury in service, the VA records 
documenting his advanced DJD of the left knee and surgery in 
1999, and the documentation of his foreign service during the 
1964 to 1966 period, the Board finds that new and material 
evidence has been provided to reopen his claim.  The evidence 
goes to a previously unestablished fact of an injury in 
service.  The lay evidence links his current DJD to his 
injury in service and his military records document foreign 
service in support of his contentions as to the circumstances 
of his injury.

III.  Increased Rating for Residuals of 
Aseptic Meningitis Manifested by Headaches

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of aseptic 
meningitis have been rated as a disability involving migraine 
headaches since service connection was established in August 
1971.  Pertinent regulations provide that cerebrospinal 
meningitis is to be evaluated under Diagnostic Code 8019.  
See 38 C.F.R. § 4.124a (2009).  The regulations further 
provide that when the meningitis is an active febrile 
disease, it will be rated at the 100 percent level.  
Otherwise, the residuals of the disease will be rated, with a 
minimum rating of 10 percent.  The Veteran's current 
disability rating is 10 percent.  

The Veteran's residual disability has been identified as 
headaches.  It has been evaluated under Diagnostic Code 8100 
which provides for  a 10 percent rating for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating, 
and prolonged attacks productive of severe economic 
inadaptability.

The Veteran submitted his current claim for an increased 
rating for his headache disability in January 2006.  He was 
afforded a VA examination to assess his disability in May 
2006.  The Veteran reported that he had had headaches since 
he was treated for meningitis in service.  He said he had 
headaches approximately twice a day.  They could last 
anywhere from 5 minutes to all day.  He said they were 
usually pressure type headaches in the frontal region and 
were not throbbing.  He self-treated with rest and 
medications.  He rated his headaches on a pain scale as 5/10 
but said they could be up to 10/10.  He reported that he had 
no unusual flare-ups or incapacitating episodes in the past 
12 months.  

The examiner noted that the Veteran currently carried a 
diagnosis of migraine headaches for his service-connected 
disability.  He said the Veteran's history was consistent 
with this.  

Associated with the claims folder are VA treatment records 
for the period from February 2005 to June 2008.  The records 
contain few entries directly related to the Veteran's 
headaches.  His medical history is replete with his 
complaints of multi-faceted pain problems and he has been, 
and is currently, prescribed strong pain medication, to 
include morphine, to relieve his multiple symptoms.  An 
outpatient entry from June 6, 2007, noted that the Veteran 
reported having headaches three times per week and took 
Fiorcet for relief.  The remainder of the treatment records 
do not reflect any specific complaints regarding his 
headaches.  His chronic pain, primarily in the low back, is 
frequently documented.  

The Veteran testified at his Central Office hearing that he 
took butalbital [Fioricet] for his headaches.  He said that 
the medication usually worked but not always.  He also 
testified that he was taking morphine for his other pain-
related complaints.  He did not provide any information 
regarding his frequency of headaches or how they affected 
him.

The Veteran's disability, although characterized as 
migraines, and this description was endorsed at his May 2006 
examination, is not typical of migraine headaches.  Thus, he 
does not typically experience prostrating attacks as included 
in the rating criteria for this disability.  However, he does 
experience frequent headaches with a varying debilitating 
effect.  He reported that his headaches were twice a day at 
his examination.  He also reported having headaches 3 times a 
week as per the VA outpatient note from June 2007.

In evaluating the Veteran's disability, the Board finds that 
the overall impairment is more accurately reflected by a 30 
percent rating.  This takes into consideration the frequency 
of the headaches and allows for those times where it is 
reported to be a 10/10.  Thus, although he does not suffer a 
prostrating attack, his overall disability is consistent with 
the criteria for a 30 percent rating.  This level of 
disability has been evident during the entire appeal period.

The evidence of record, to include the Veteran's lay 
statements of his symptomatology, is not such to warrant a 50 
percent rating at any time.  As noted, his headaches have 
never been described as prostrating.  Further, they are not 
prolonged and of such frequency or severity, as contemplated 
by the rating criteria, as to justify a 50 percent disability 
rating at any time during the pendency of the appeal.  

The above determination is based upon consideration of 
applicable rating provisions.  The Board also finds that 
there is no showing that the Veteran's headaches have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The Veteran has not worked since 1995 based on a completely 
unrelated medical condition.  The symptoms of his headache 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability 


picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 30 percent for the Veteran's residuals of 
aseptic meningitis manifested by headaches.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Veteran submitted his claim for an increased rating for 
his residuals of aseptic meningitis manifested by headaches 
in January 2006.  The RO issued a standard letter providing 
the notice required by Dingess as to how disability ratings 
and effective dates are determined in March 2006.  The 
Veteran responded that same month that he had nothing further 
to submit.  

The RO wrote to him in April 2006.  The Veteran was advised 
of the evidence required to substantiate his claim for an 
increased rating and informed of different types of evidence 
that would be helpful.  He was further advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  He was also asked to 
submit any medical evidence that he had.  The letter also 
provided the notice regarding effective dates and how 
disability ratings are determined as addressed in Dingess.

The Veteran responded to the RO's letter in April 2006.  He 
provided copies of VA records in support of his claim and 
provided argument for why he was entitled to an increased 
rating for the residuals of his aseptic meningitis.  He 
identified that he had received treatment at the VA medical 
center in Tampa, Florida, and that those records should be 
obtained.  

His claim was denied in June 2006.  He expressed his 
disagreement with the decision that same month.  He provided 
specific argument as to why his disability rating should be 
higher and cited to the diagnostic codes used to evaluate his 
disability.  He repeated his contentions with his substantive 
appeal of October 2006.

The Veteran continued to submit evidence in support of his 
claim.  The RO wrote to him to provide additional notice as 
directed by a Court decision in Vazquez-Flores v. Peake, 22 
Vet. App 37, 43 (2008), vacated and remanded by 580 F.3d 1270 
(Fed. Cir. 2009).  In that case the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The letter provided notice of the 
specific rating criteria used to evaluate his disability, 
manifested by headaches.  

The RO re-adjudicated his claim and confirmed denial of an 
increased rating in July 2008.  The RO issued a supplemental 
statement of the case that provided the reasons and bases for 
the confirmed denial of his claim.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish entitlement to an increased rating as evidenced by 
his statements and testimony and the submission of specific 
evidence he believed supported his claim.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, as well as 
statements from the Veteran.  He was afforded VA examinations 
that provided information pertinent to the manner of rating 
this disability, and therefore are considered adequate for 
rating purposes, especially when considered in conjunction 
with information provided by the Veteran in his testimony and 
as recorded in treatment records.  (He testified at a hearing 
at a Central Office hearing in April 2009.)  

The Board notes that the Veteran was last examined for his 
residuals of aseptic meningitis in May 2006.  However, there 
are VA treatment records dating through June 2008 of record.  
The records are consistent in their reporting of the 
Veteran's headache symptomatology.  He did not testify to any 
worsening of his symptoms, rather he argued that the evidence 
supported an increased rating.  Thus, there is no basis to 
remand the case for a more current VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) 
(Mere passage of time not a basis for requiring of new 
examination).

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.

ORDER

The claim of entitlement to service connection for a back 
disorder, to include as secondary to service-connected 
aseptic meningitis, is reopened; to this limited extent, the 
appeal is granted.

The claim of entitlement to service connection for 
degenerative changes of the left knee, to include as 
secondary to service-connected aseptic meningitis, is 
reopened; to this limited extent, the appeal is granted.

Entitlement to a 30 percent rating for residuals of service-
connected aseptic meningitis, manifested by headaches, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran's military service dates have been listed by the 
RO as from December 16, 1966, to May 13, 1969.  The Veteran 
has provided documentary evidence of having served an earlier 
period of active military service, by way of a DD 214, that 
reported service from November 30, 1964, to December 15, 
1966.  Moreover, the Veteran's second DD 214, for the 
December 1966 to May 1969 dates, reports prior active service 
of 2 years and 16 days, a period of service that would match 
that reported on the first DD 214.

The RO has not credited the Veteran with this earlier 
service.  This is reflected in the several rating decisions 
of record that report the Veteran's dates of service, to 
include the most recent dating decision dated in January 
2007.  The RO also wrote to the Veteran to explain the status 
of a claim in October 2005.  In so doing, the RO listed the 
Veteran's service dates and they were limited to the December 
1966 to May 1969 period.  The Board decisions of December 
1999 and May 2001 also failed to report the Veteran's earlier 
service.

Unless the RO is aware of a evidence to show that the Veteran 
did not have creditable service for the period from November 
1964 to December 1966, all future decisions must reflect 
consideration of that period of active military service.  

The Veteran did report only his second period of service at 
the time of his initial claim in March 1971.  Accordingly, 
the RO sent a request for verification of service and STRs to 
the National Personnel Records Center (NPRC) for records 
related solely to the period of service from December 1966 to 
May 1969.  The request also asked for copies of all physical 
examinations.  The STRs of record do contain the Veteran's 
November 1964 enlistment examination, and a discharge 
examination from December 1968.  However, there are no 
treatment records dated during the Veteran's first period of 
service.  

It is not clear from the two requests sent to the NPRC, and 
the responses received, whether the Veteran may, or may not 
have additional treatment records available for his first 
period of service.  Given the circumstances of the initial 
development of records in this case, and the lack of any 
treatment entries for the first period of service, another 
request for any and all STRs for the Veteran, for both 
periods of military service, must be made.  

As noted above, the Veteran was treated for aseptic 
meningitis during his military service.  He has, over the 
years, alleged that he experiences a number of undefined 
conditions that are linked to, or are residuals of his 
meningitis.  In his current claim he again raised a claim for 
an unspecified right leg disorder.  Such a claim was denied 
by the Board in its decision of December 1999.  He has also 
raised an undefined claim for entitlement to service 
connection for neck pain.  

The Board notes that, in addition to the elements specified 
above, entitlement to service connection requires the 
presence of a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  The claimed disability 
can be present at any time during the pendency of the appeal.  
See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
(A claimant may still be entitled to service connection for a 
disability even if that disability may be resolved during the 
pendency of the claim).  On remand, the Veteran must be 
contacted and asked to provide specific information as to 
what disorder/condition/disability of the right leg he 
believes exists and its relationship to his service-connected 
aseptic meningitis.

In regard to his neck pain claim, the Board notes that pain 
itself is not a disability for VA compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone 
without a diagnosed or identifiable underlying malady cannot 
constitute a disability for which service connection may be 
granted), appeal dismissed in part, and vacated and remanded 
in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  On remand, the Veteran must be contacted 
and asked to provide further information as to what 
disorder/condition/disability of the neck he believes exists 
and is related to his service-connected aseptic meningitis.

It appears that not all of the Veteran's pertinent VA records 
have been obtained throughout his several claims over the 
years.  There are clear gaps of treatment records, such as 
the VA records noting that he was to have surgery on his left 
knee in October 1999 but no later entries to reflect that 
surgery.  The RO must obtain the outstanding VA records and 
not rely on the Veteran to provide them.  This should ensure 
a complete record to allow for a thorough review of his 
claim.  

Finally, the Board denied service connection for bilateral 
leg disorders, to include as secondary to residuals of 
aseptic meningitis, in December 1999.  As noted, the Veteran 
is now seeking service connection for a right leg disorder, 
to include on a secondary basis.  He has not been provided 
with the proper VCAA notice of the prior final denial of his 
claim in December 1999.  Such notice must be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2009).  
Specifically, the Veteran should be 
advised of the requirements to 
substantiate a claim for service 
connection for a right leg disorder, 
on both a direct and secondary 
basis, based on new and material 
evidence.

The letter should also request the 
Veteran to identify any specific 
right leg or neck/cervical spine 
disorders that he wishes to claim.

2.  The RO should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The RO 
should attempt to obtain and 
associate with the claims folder any 
pertinent medical records identified 
by the Veteran that are not already 
of record.  

Even if the Veteran does not 
respond, the x-ray he submitted to 
the Board in April 2009 must be 
referred to a medical facility for a 
reading/interpretation unless such a 
report is contained in existing VA 
medical records and can be obtained.  
Also, as the Veteran was sent for 
the x-ray in December 2008, he must 
have been seen in a clinical setting 
of some type first.  Thus, there is 
evidence of outstanding VA records, 
at a minimum records associated with 
the order for the x-ray, that must 
be obtained.  The RO must obtain the 
records and not rely on submissions 
from the Veteran.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

3.  The RO must make another attempt 
to secure the Veteran's service 
treatment records for all periods of 
service.  All efforts to do so must 
be documented in the claims folder.  

4.  Upon completion of the above 
development, the Veteran should be 
scheduled for examination to 
determine the nature and extent of 
his claimed back disorder.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  All necessary tests 
should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.

The examiner should fully describe 
the manifestations of the Veteran's 
low back disorder and identify any 
disorders of the lower back that may 
be present.  The examiner is further 
requested to offer an opinion as to 
whether there is at least a 50 
percent probability or greater that 
any such diagnosed disorder is 
related to the Veteran's service.

If there is no relationship to 
service, the examiner is requested 
to offer an opinion as to whether 
there is at least a 50 percent 
probability or greater that any 
diagnosed lower back disorder is:  
1) caused by the Veteran's service-
connected residuals of aseptic 
meningitis; or 2) is chronically 
made worse by his service-connected 
residuals of aseptic meningitis.  
The examiner must provide a complete 
rationale for all conclusions 
reached.

5.  The Veteran should be scheduled 
for examination to determine the 
nature and extent of his claimed 
knee and neck disorders.  The claims 
folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  
All necessary tests should be 
conducted which the examiner deems 
necessary.  The examiner should 
review the results of any testing 
prior to completion of the report.

The examiner should identify any 
disorders of the knees or neck that 
may be present.  The examiner is 
further requested to offer an 
opinion as to whether there is at 
least a 50 percent probability or 
greater that any such diagnosed 
disorder is related to the Veterans 
service.

If there is no relationship to 
service, the examiner is requested 
to offer an opinion as to whether 
there is at least a 50 percent 
probability or greater that any 
diagnosed knee or neck disorder is:  
1) caused by the Veteran's service-
connected residuals of aseptic 
meningitis; or 2) is chronically 
made worse by his service-connected 
residuals of aseptic meningitis.  
The examiner must provide a complete 
rationale for all conclusions 
reached.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the Veteran and his 
representative must be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


